 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                                         DISTRICT OF NEVADA
 7                                                    ***
 8    DOMINIC MARROCCO,                                         Case No. 2:18-cv-02441-JAD-GWF
 9                                            Plaintiff,
                v.
10                                                                            ORDER
      DAVID JOHNSTON, et al.,
11
                                           Defendants.
12

13          This matter is before the Court on Defendant’s Motion to Allow Electronic Filing (ECF
14   No. 8), filed on January 22, 2019.
15          Defendant requests permission to participate in the Court’s CM/ECF filing system. The
16   Court will allow Defendant to file future documents electronically only after he has demonstrated
17   a basic understanding and familiarity with the CM/ECF filing system. Accordingly,
18          IT IS HEREBY ORDERED that Defendant’s Motion to Allow Electronic Filing (ECF
19   No. 8) is granted subject to complying with the following procedures to activate his CM/ECF
20   account:
21          a.       On or before February 22, 2019, Defendant must provide certification that he has
22                   completed the CM/ECF tutorial and is familiar with Electronic Filing Procedures,
23                   Best Practices, and the Civil & Criminal Events Menu that are accessible on this
24                   court’s website, www.nvd.uscourts.gov.
25          b.       Defendant is not authorized to file electronically until said certification is filed with
26                   the Court within the time frame specified.
27   ...
28   ...
                                                           1
 1   c.     Upon timely filing of the certification, Defendant shall contact the CM/ECF Help

 2          Desk at (702) 464-5555 to set up a CM/ECF account.

 3   Dated this 23rd day of January, 2019.
 4

 5
                                                 GEORGE FOLEY, JR.
 6                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                             2
